— Per Curiam :
A common carrier cannot protect himself by special contract from liability for negligence. Against his extraordinary liability as a common carrier he may protect himself by such a contract, but not from his liability as a simple bailee. Such is the well-settled law of this Commonwealth. It may well be doubted whether the proviso in this pass, being against accidents, can be held applicable at all to cases where the injury has resulted from negligence. If the free pass in this case was unlawful, the conductor should *195have demanded the regular fare, and his not doing so did not make O’Hara or his wife trespassers, or destroy their rights as passengers.
Judgment affirmed in each case.